DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a third hollow tubular segment at the downstream end of the mouthpiece, wherein the third hollow tubular segment is adjacent to and downstream of the first hollow tubular segment” recited in Claim 14, lines 2-4, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: opening 25. According to Page 10, lines 19-20, of the Specification, Figures 2 and 3 should include opening 25, but opening 25 is missing from Figures 2 and 3. 
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: element 23 in Figure 2.  


Specification
5.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

6.	Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
7.	The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

8.	The disclosure is objected to because of the following informalities: 
Page 9, line 30, “Figure 4 to 6 show” should read “Figures 4 to 6 show”
Page 10, line 12, “in Figure 2 the second hollow” should read “in Figure 2, the second hollow”
Page 10, line 17, “view of the a first hollow” should read “view of the first hollow”
Page 11, lines 3-4, “line 262 that interests each end” should read “line 262 that intersects each end”
Page 11, line 7, “Figures 5 and 6 shows” should read “Figures 5 and 6 show”
Appropriate correction is required.

Claim Objections
9.	Claims 2-14 are objected to because of the following informalities:    
Since Claims 2-14
Claim 12, line 2, “about 4millimetres” should read “about 4 millimetres”
Claim 14, line 2, “the mouthpiece further comprise” should read “the mouthpiece further comprises”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1, 5, 8, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 1 recites “an insert unit” in line 8, which renders the claim vague and indefinite because prior to the said citation, Claim 1 already includes “an insert unit” in lines 6-7. It is not clear if the citation of “an insert unit” in line 8 is referring back to the same citation in lines 6-7 or to a new “insert unit”. Clarification is required.
Claim 5 recites the limitation “the equivalent diameter (Deq.) of the cross sectional area of the chamber of the second hollow tubular segment” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. Applicant is referring to “the equivalent diameter … of the chamber” without having first introduced “an equivalent diameter … of the chamber.”
Claim 8 recites the limitation “the colour of the first hollow tubular segment" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Applicant is referring to “the colour” without having first introduced “a colour” of the first hollow tubular segment.
Claim 15 recites “an insert unit” in line 6, which renders the claim vague and indefinite because prior to the said citation, Claim 15 already includes “an insert unit” in line 5. It is not clear if the citation of “an insert unit” in line 6 is referring back to the same citation in line 5 or to a new “insert unit”. Clarification is required.

Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 1-9, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hirachi et al. (WO 2015/190256, machine translation provided) in view of Han et al. (CN 201767013, machine translation provided).

	Regarding Claims 1-4, Hirachi discloses (Figure 1) a smoking article (cigarette 1) comprising an aerosol-generating substrate (tobacco rod 11) and a mouthpiece (filter portion 12) (Par. [0018], lines 3-4) secured to a downstream end of the aerosol-generating substrate (11) (Par. [0018], lines 9-10, the tobacco rod 11 and the filter portion 12 are connected by being wound with a paper material). The mouthpiece (12) further comprises (Figure 2) a first hollow tubular segment (second annular segment 124) (Par. [0019], lines 2, 4) of elastically deformable material (Par. [0018], lines 5-6; Par. [0019], line 10, the annular segment is formed by an acetate filter, which is a soft deformable material well known in the art) and a second hollow tubular segment (cavity segment 123) adjacent to and upstream of the first hollow tubular segment (124) (Figure 2, cavity 123 is adjacent to and upstream of the second annular segment 124), the second hollow tubular segment (123) defining a chamber (empty space inside cavity 123) for receiving an insert unit (capsule 126) (Par. [0019], lines 8-9, the cavity 123 is hollow and holds the capsule 126 inside) and wherein the first hollow tubular segment (124) defines an opening (vent hole 1242) (Par. [0019], lines 10-11, Par. [0022], lines 3-4, vent hole 1242 penetrates the center of the annular segment 124). The claim limitation “through which [opening] an insert unit can pass from the exterior of the mouthpiece into the chamber of the second hollow tubular segment” is considered as intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, 
However, Hirachi does not disclose at least a portion of the first hollow tubular segment inwardly projecting into the opening to define at least one elastically deformable projection (as cited in Claim 1), wherein the first hollow tubular segment comprises two or more elastically deformable projections uniformly disposed around the opening (as cited in Claim 2), the shape of the opening has at least one degree of bilateral symmetry as viewed from the downstream end of the smoking article or mouthpiece (as cited in Claim 3), and the shape of the opening has radial symmetry as viewed from the downstream end of the smoking article or mouthpiece (as cited in Claim 4).
Han teaches (Figure 1) a hollow shaped filter rod comprising a solid base rod (11) and a hollow base rod (1) (Par. [0024], lines 1-3), wherein the hollow base rod (1) has a cavity (3) inside (Par. [0024], lines 3-4). Han further teaches (Par. [0013], line 1) that the rod is an acetate filter rod (acetate is a soft deformable material well known in the art) and that the cross-sectional shape of the cavity (3) can be a pentagram (Figure 4) or a Y-shape (Figure 5) (Par. [0011], line 1). As such, the portions of the hollow base rod (1) that project into the cavity (3) define at least one projection (modified Figure 4, inner corners of the pentagram) (as cited in Claim 1). Han also teaches that the hollow base rod (1) comprises two or more elastically deformable projections uniformly disposed around the opening (modified Figure 4, the pentagram-shaped opening has five projections spaced apart equally) (as cited in Claim 2), wherein the shape of the cavity (3) has at least one degree of bilateral symmetry (modified Figure 4, the pentagram-Claim 3) and wherein and the shape of the cavity (3) has radial symmetry (modified Figure 4, the pentagram-shaped opening has a radial symmetry of order 5, which means that it can be rotated in such a way that it will look the same as the original shape 5 times in 360°) as viewed from the downstream end of the smoking article or mouthpiece (as cited in Claim 4). Han further teaches (Par. [0007], lines 2-3; Par. [0014], lines 7-9) that having a cavity (3) in the filter tip provides a low-pressure channel for the flue gas, so that the flue gas flow direction changes and the flow velocity is slowed, thus leading to improved filtration efficiency of the tar. Moreover, having a pentagram-shaped or a Y-shaped opening in the filter tip gives the filter tip a more personalized, fashionable appearance (Par. [0007], lines 1-4).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirachi to incorporate the teachings of Han to provide the mouthpiece with the first hollow tubular segment inwardly projecting into the opening to define at least one elastically deformable projection (as cited in Claim 1), wherein the first hollow tubular segment comprises two or more elastically deformable projections uniformly disposed around the opening (as cited in Claim 2), the shape of the opening has at least one degree of bilateral symmetry as viewed from the downstream end of the smoking article or mouthpiece (as cited in Claim 3), and the shape of the opening has radial symmetry as viewed from the downstream end of the smoking article or mouthpiece (as cited in Claim 4). One skilled in the art would appreciate that the filter tip design as described by Han is not only elastically deformable, but also improves filtration efficiency of the tar as well as 


    PNG
    media_image1.png
    288
    509
    media_image1.png
    Greyscale

Modified Figure 4
	Regarding Claim 5, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses the cross sectional area of the opening (1242) of the first hollow tubular segment (124) has an equivalent diameter (Deq.) of about 90 percent or less than the equivalent diameter (Deq.) of the cross sectional area of the chamber (empty space inside cavity 123) of the second hollow tubular segment (123) (Par. [0025], lines 1-5, the diameter of the ventilation hole 1242 is 2, 3.2, 5, or 6 mm, while the outer diameter of the cavity segment 123, which defines the chamber, is 7.5 mm; therefore, the cross sectional area of the opening (1242) has an equivalent diameter of between 26.6 – 80% of the equivalent diameter of the cross-sectional area of the chamber).
	Regarding Claim 6, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses the cross sectional area of the opening (1242) of the first hollow tubular segment (124) has an equivalent diameter (Deq.) of from about 2.5 millimetres to about 4.5 millimetres (Par. [0025], lines 1-2, the diameter of the ventilation hole 
Regarding Claim 7, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Figure 2) the mouthpiece (12) further comprising a segment of filtration material (first annular segment 122 and filter segment 121) adjacent to and upstream of the second hollow tubular segment (123) (Par. [0019], lines 1-6; first annular segment 122 and filter segment 121 are formed from an acetate filter, a filtration material well known in the art). 
Regarding Claim 8, modified Hirachi discloses all the claim limitations as set forth above in Claim 7. However, Hirachi does not explicitly disclose the segment of filtration material (121, 122) having a different colour from the colour of the first hollow tubular segment (124).
Han teaches (Par. [0031], lines 2-4) that the solid base rod (11) is made out of colored tow containing filter material. Han further teaches (Par. [0028], lines 8-10; Par. [0031], lines 3-5) that using colored tow creates a colorful geometric shape on the white end of the filter tip of the cigarette, giving a cigarette a beautiful appearance. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirachi to incorporate the teachings of Han to design the segment of filtration material having a different colour from the colour of the first hollow tubular segment. Doing so would provide a colorful geometric shape on the filter tip of the cigarette, thus giving the cigarette a beautiful unique appearance. 
Regarding Claim 9, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses (Figure 2) the mouthpiece (12) further comprising an impermeable wrapper (rolling paper 125) circumscribing at least the first hollow 
Regarding Claim 11, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses the first hollow tubular segment (124) having a length of from about 3 millimetres to about 10 millimetres (Par. [0030], lines 4-10, the length of the second annular segment 124 (CH length 2) is between 7.5 mm and 14.0 mm, which overlaps with the range of lengths specified in the instant application).
Regarding Claim 12, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses the second hollow tubular segment (123) having a length of from about 4 millimetres to about 10 millimetres (Par. [0030], lines 4-10, the length of the cavity 123 is between 2.5 mm and 5.0 mm, which overlaps with the range of lengths specified in the instant application).
Regarding Claim 13, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses the first hollow tubular segment (124) of elastically deformable material (Par. [0018], lines 5-6; Par. [0019], line 10, the second annular segment 124 is formed by an acetate filter, which is a soft deformable material well known in the art) is arranged at the downstream end of the mouthpiece (12) (Figure 2, second annular segment 124 is arranged at the downstream end of the filter portion 12).
Regarding Claims 15, Hirachi discloses (Figure 1) a mouthpiece (filter portion 12) (Par. [0018], lines 3-4) for a smoking article (cigarette 1), the mouthpiece (12) comprising (Figure 2) a first hollow tubular segment (second annular segment 124) (Par. [0019], lines 2, 4) of elastically 
However, Hirachi does not disclose at least a portion of the first hollow tubular segment inwardly projecting into the opening to define at least one elastically deformable projection.
Han teaches (Figure 1) a hollow shaped filter rod comprising a solid base rod (11) and a hollow base rod (1) (Par. [0024], lines 1-3), wherein the hollow base rod (1) has a cavity (3) inside (Par. [0024], lines 3-4). Han further teaches (Par. [0013], line 1) that the rod is an acetate filter rod (acetate is a soft deformable material well known in the art) and that the cross-sectional 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirachi to incorporate the teachings of Han to provide the mouthpiece with the first hollow tubular segment inwardly projecting into the opening to define at least one elastically deformable projection. One skilled in the art would appreciate that the filter tip design as described by Han is not only elastically deformable, but also improves filtration efficiency of the tar as well as provides the filter with a personalized appearance, which sets the product aside from other competitors in a very competitive cigarette market.

16.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hirachi et al. (WO 2015/190256) in view of Han et al. (CN 201767013), as applied to claim 1, in further view of Russell et al. (WO 2012/156703).

Regarding Claim 10, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. Additionally, the reference discloses that the first hollow tubular segment 
However, modified Hirachi does not disclose the second hollow tubular segment comprising fibrous filtration material and a plasticiser added to the fibrous filtration material, and wherein the percentage weight content of the plasticiser in the first hollow tubular segment is higher than the percentage weight content of the plasticiser in the second hollow tubular segment.
Russell teaches (Figure 1) a smoking article (10) comprising a tobacco rod (11) and a filter (20), wherein the filter (20) comprises a plurality of co-axial filter sections (Page 3, lines 28-32). The filter (20) comprises a first filter section (12) made of filtration material, such as cellulose acetate tow (Page 3, lines 34-36 – Page 4, line 1), wherein one or more additive release components (15) are arranged on a periphery of the first filter section (12) (Page 4, lines 6-7) and wherein the first filter section (12) provides a reaction surface against which the additive release components (15) can be compressed (Page 4, lines 32-33; Page 5, lines 9-10, the reaction surface is formed of filtration material on which the additive release components 15 are located on a periphery). The filter (20) further comprises (Figure 1) a second filter section (13) made of a filtration material, such as cellulose acetate tow (Page 5, lines 24-28), and a third filter section (14) adjacent to the tobacco rod (11) and made of a filtration material, such as cellulose acetate tow (Page 5, lines 34-35 – Page 6, lines 1-4). Russell further teaches (Figure 5) a filter assembly (30) comprising an inner filter element (32), a first outer filter element (33) and a second outer  second outer filter element (34) comprises a central aperture (34a), wherein each aperture (33a, 34a) extends the entire length of the first and second outer filter elements (33, 34), respectively (Page 10, lines 32-35). Russell further teaches that the inner filter element (32) that defines the first filter section (12) has a higher hardness than the first and second outer filter elements (33, 34) (Page 11, lines 30-34), wherein the higher hardness of the first filter section (12) is achieved by using a higher proportion of plasticizer than in the first and second outer filter elements (33, 34) (Page12, lines 1-5). Russell also teaches using a higher amount of plasticizer in the first filter section (12) provides a harder reaction surface against which the additive release components (15) can be compressed, thus improving the rupturing of the additive release components (Page 11, lines 34-36 – Page 12, line).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirachi in view of Han to incorporate the teachings of Russell to provide the mouthpiece with the second hollow tubular segment comprising fibrous filtration material and a plasticiser added to the fibrous filtration material, wherein the percentage weight content of the plasticiser in the first hollow tubular segment is higher than the percentage weight content of the plasticiser in the second hollow tubular segment. Doing so would make the second hollow tubular segment softer and more easily deformable compared to the first hollow tubular segment, therefore providing for improved rupturing of the insert. 

17.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hirachi et al. (WO 2015/190256) in view of Han et al. (CN 201767013), as applied to claim 1, in further view of Koltyga (WO 2014/158051). 

	Regarding Claim 14, modified Hirachi discloses all the claim limitations as set forth above in Claim 1. However, the reference does not disclose the mouthpiece further comprising a third hollow tubular segment at the downstream end of the mouthpiece, wherein the third hollow tubular segment is adjacent to and downstream of the first hollow tubular segment.
Koltyga teaches (Figure 1) a smoking article (10) comprising an aerosol-generating substrate (12) and a mouthpiece (14) (Abstract, lines 1-2; Page 7, lines 24-25). The mouthpiece (14) comprises (Abstract, lines 2-6) a first cavity (16) (Page 7, lines 27-28; Page 2, lines 23-26), a first segment of filtration material (18) adjacent to the first cavity (16) and a mouth end cavity (20) located at the downstream end of the mouthpiece (14) between the first segment of filtration material (18) and a mouth end of the mouthpiece (14), wherein the mouth end cavity (20) comprises a hollow annular tube (Page 7, lines 30-31, the stiff paper plug wrap 22 circumscribes the mouth end cavity 20). Koltyga further teaches that having a cavity at the downstream end of the mouthpiece reduces visibility of the downstream end of the first segment of filtration material so that any staining of the downstream end of the first segment of filtration material which does occur is less visible (Page 2, lines 27-33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hirachi in view of Han to incorporate the teachings of Koltyga to provide the mouthpiece with a third hollow tubular .

Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Dincer et al. (WO 2013/068398) teaches a smoking article with a movable vapor release portion. Kontarev (WO 2016/016252) teaches a filter element for a smoking article comprising a wrapper with an aperture, said aperture comprising a covering which may be opened to insert a capsule and then resealed over the aperture. Kadiric (WO 2014/023557) teaches a smoking article with a hollow tube segment defining a cavity at the downstream end of the mouthpiece, wherein the hollow tube segment comprises a coating layer on an inner surface, said coating layer comprising a coating material such as ethylcellulose or nitrocellulose. Dube et al. (US 2004/0261807) teaches a filtered cigarette with at least one breakable capsule, wherein a filter element possesses a cavity, said cavity comprising a crimpled end at the distal end of the cigarette. White et al. (US 2017/0172200) teaches a method of manually inserting a flavor capsule into a tobacco product. 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELENA A. GARCIA whose telephone number is (571)272-1750.  The examiner can normally be reached on 7:30 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael J Felton/Primary Examiner, Art Unit 1747